UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4009


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAYMOND FRANK BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cr-00154-RWT-1)


Submitted:   June 27, 2014                    Decided:    July 8, 2014


Before MOTZ and     DUNCAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland; Nishant Kumar,
PERKINS COIE LLP, Washington, D.C., for Appellant.         Rod J.
Rosenstein, United States Attorney, Thomas P. Windom, Assistant
United States Attorney, Gerald A. A. Collins, Special Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond       Frank        Brown       appeals    from       his   conviction

following his conditional guilty plea to possession of a firearm

and ammunition by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2012).                Brown preserved the right to appeal the

district      court’s      denial        of   his     motion    to    suppress       evidence

seized    pursuant        to   a    patdown      conducted       by    a    police    officer

during a lawful traffic stop of a vehicle in which Brown was a

passenger.         On appeal, Brown argues that although the traffic

stop was legal, the police officer lacked reasonable suspicion

to   perform       the    frisk     of    his    person.        For    the    reasons      that

follow, we affirm.

              We     review        the    district       court’s       factual       findings

regarding      the       motion     to    suppress      for    clear       error,    and   the

court’s legal conclusions de novo.                      United States v. McGee, 736

F.3d 263, 269 (4th Cir. 2013), cert. denied, 134 S. Ct. 1572

(2014).     Where, as here, the motion to suppress has been denied,

we   review    the       evidence        in   the    light     most    favorable      to   the

Government.        United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).

              Under Terry v. Ohio, 392 U.S. 1 (1968), an officer may

conduct a protective frisk of a car’s driver or passenger if he

“harbor[s] reasonable suspicion that the person subjected to the

frisk is armed and dangerous.”                        Arizona v. Johnson, 555 U.S.

                                                 2
323, 327 (2009) (internal quotation marks and citation omitted).

Specifically, we have explained:

           To conduct a lawful frisk of a passenger during a
      traffic stop, “the police must harbor reasonable
      suspicion that the person subjected to the frisk is
      armed and dangerous.”      “The officer need not be
      absolutely certain that the individual is armed; the
      issue is whether a reasonably prudent man in the
      circumstances would be warranted in the belief that
      his safety or that of others was in danger.”       The
      reasonable suspicion standard is an objective one, and
      the officer’s subjective state of mind is not
      considered.

           In determining whether such reasonable suspicion
      exists, we examine the “totality of the circumstances”
      to determine if the officer had a “particularized and
      objective basis” for believing that the detained
      suspect might be armed and dangerous.

           A host of factors can contribute to a basis for
      reasonable suspicion, including the context of the
      stop, the crime rate in the area, and the nervous or
      evasive behavior of the suspect.          A suspect’s
      suspicious movements can also be taken to suggest that
      the suspect may have a weapon.    And multiple factors
      may be taken together to create a reasonable suspicion
      even where each factor, taken alone, would be
      insufficient.

United States v. George, 732 F.3d 296, 299-300 (4th Cir. 2013)

(citations omitted).

            Here, under the above standards, Officer Watson, the

officer who decided that both the vehicle’s driver (Ferguson)

and   his   passenger   (Brown)   should   be   frisked,   had   reasonable

suspicion to believe the occupants of the vehicle were armed.

Minutes before the traffic stop, at a nearby 7-11 convenience

store, Officer Watson had observed Brown acting in what Officer

                                     3
Watson, based on his training and experience, considered to be a

suspicious manner.           It was after midnight in a high crime area,

and according to Officer Watson, Brown and Ferguson appeared to

be loitering in the store, examining their surroundings, as if

they were about to effect a robbery.                     When, after Officer Watson

moved his patrol car into a position on the parking lot so that

it   could    be    seen    from   inside          the   store,      Ferguson       and    Brown

immediately left the store and drove away.

              Moreover, once the vehicle was stopped based on an

expired      license      tag,   Officer       Watson      observed          both    occupants

making furtive movements.            As he approached the vehicle, Officer

Watson    observed        that   Ferguson,         the   driver,        appeared      nervous.

Furthermore,         as     Ferguson       handed         over         his     license         and

registration        documents,     Ferguson          attempted         to    block    Officer

Watson’s view of the interior of the vehicle by “squaring up.”

Thereafter,        after    having      been       ordered      to     make    their       hands

visible,      both     Ferguson      and       Brown      made       additional       furtive

movements in the vehicle, including one of them reaching for the

glove box.         Finally, one of Officer Watson’s responding back-up

officers testified          that   he    smelled         what     he    described         as   the

“[v]ery distinct” and unforgettable odor of PCP emanating from

the partially open window on the side of the truck where Brown

was a passenger, a smell with which he was familiar both from



                                               4
his recent police training and his involvement with at least one

traffic stop involving PCP.

           Based upon the totality of the circumstances presented

on this record, we hold that the frisk of Brown after he exited

the vehicle was on a “particularized and objective basis” that

he might be armed and therefore constitutionally sound.                    See

George, 732 F.3d    at 301.

           Accordingly, we affirm the judgment.             We dispense with

oral   argument    because    the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       5